           Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              :       CRIMINAL NO. 18-384
                                                      :
       v.                                             :
                                                      :
ROBERT BABBITT                                        :

                                     MEMORANDUM OPINION

Savage, J.                                                                           October 21, 2020

       Moving for a reduction of sentence under the compassionate release statute, 18

U.S.C. § 3582(c)(1)(A), Robert Babbitt, a prisoner at FCI Elkton, contends that the

COVID-19 pandemic, his age, his multiple underlying medical conditions and the fact that

he has contracted COVID-19 while incarcerated constitute extraordinary and compelling

reasons warranting a reduction of his sentence. 1 He claims that he is committed to his

rehabilitation, he has not had any disciplinary issues while incarcerated, and he can safely

quarantine and serve the remainder of his sentence at home. 2 The government argues

that the COVID-19 pandemic and Babbitt’s compromised health do not support a

reduction in sentence because his medical problems are stable and appropriately

managed in prison, and he poses a danger to the community because of his COVID-19

diagnosis and the seriousness of his crime. 3 The government also points out that the

victims of Babbitt’s offenses and their families oppose his release. 4

       Babbitt was convicted of possession and receipt of child pornography. He had no



       1   Def.’s Em. App. for Mod. of Sent. at 8-9 (ECF No. 32).

       2   Id. at 1-2, 10.
       3   Govt.’s Resp. in Opp. to Def.’s Mot. to Reduce Sent. at 11-21 (ECF No. 34).

       4   Govt.’s Supp. Resp. in Opp. to Def.’s Mot. to Reduce Sent. at 1-2, Ex. A-C (ECF No. 37).

                                                     1
            Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 2 of 23




prior criminal record. His total offense level was 30 and his criminal history category was

I. The applicable Sentencing Guideline range was 97 – 121 months.

       Babbitt is 66 years old and suffers from several serious medical conditions,

including angina pectoris, hypertension, hyperlipidemia and chronic ear infections

causing extreme hearing loss. 5 Prior to his incarceration, he suffered a heart attack and

received three stent implants and had double bypass surgery. 6 He also had a stroke that

caused memory loss. 7 He has a significant history of kidney stones, with two past

episodes requiring surgery. 8 In addition to chronic bronchitis, he has an 80% blocked

artery that causes chest pains and shortness of breath. 9 In April 2020, while incarcerated,

he developed a fever, body aches, coughing and trouble breathing, and was placed in

isolation for eight days. 10 Without testing, he was returned to the general population. 11 A

month later, he tested positive for COVID-19 and was again placed in isolation. 12 He

appears to have recovered and no longer has any apparent symptoms. 13

       Taking into consideration his medical conditions which were known at the time of

sentencing, he was sentenced to the mandatory minimum term of 60 months followed by



       5Bureau of Prisons Health Serv. Records at Babbitt_00059, Babbitt_00072–00073, Babbitt_00080
(ECF No. 39) (“Health Services Records”).

       6   Id. at Babbitt_00072, Babbitt_00074.
       7   Id. at Babbitt_00074, Babbitt_00080.

       8   Id. at Babbitt_00089.

       9   Govt.’s Resp. Ex. A.
       10   Health Services Records at Babbitt_00044, Babbitt_00047, Babbitt_00049 – 50.

       11   Id. at Babbitt_00044.

       12   Id. at Babbitt_00040-41.

       13   Id.

                                                   2
           Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 3 of 23




six years of supervised release. He has served 25 months, more than one-third of his

sentence at FCI Elkton in Lisbon, Ohio. During that time, he has had no disciplinary

issues. 14 He is scheduled to be released on December 14, 2022.

      After considering all the factors set forth in 18 U.S.C. § 3553(a), the circumstances

of the COVID-19 pandemic, Babbitt’s serious health risks and the danger of re-infection

while incarcerated, we conclude that Babbitt has presented an extraordinary and

compelling reason warranting a sentence reduction. We also find that he is not a danger

to the community. Therefore, we shall grant his motion and reduce his sentence.

                                     Compassionate Release

                                The Historical Statutory Framework

      A court may reduce a defendant’s sentence, after considering the factors set forth

in 18 U.S.C. § 3553(a), if it finds that extraordinary and compelling reasons warrant a

reduction and a reduction is consistent with applicable policy statements issued by the

Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A). Congress did not define what

constitutes an extraordinary and compelling reason, leaving it to the Sentencing

Commission to do so.

      In its policy statement and commentary addressing Section 3582(c)(1)(A), the

Sentencing Commission set forth three specific extraordinary and compelling reasons.

U.S.S.G. § 1B1.13, cmt. n. 1. Application Notes 1(A) through 1(C) detail qualifying

medical, age and family circumstances.

      Making it clear that these were not the only reasons that may be considered

extraordinary and compelling, the Sentencing Commission added an “other reasons”


      14   Def.’s Em. App. at 1-2.


                                                3
             Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 4 of 23




category that provides a reduction may be warranted by an “extraordinary and compelling

reason other than, or in combination with, the reasons described in subdivisions (A)

through (C).” U.S.S.G. § 1B1.13, cmt. n. 1(D). At the same time, it delegated the Bureau

of Prisons (“BOP”) Director to define what “other reasons” qualify under subdivision 1(D).

Id.

        In exercising its delegated authority, the BOP issued Program Statement 5050.49

setting forth its criteria for compassionate release. 15 The Program Statement included

criteria for granting requests based on medical, age and family circumstances. It also

listed factors to be considered for all requests. 16 After passage of the First Step Act (FSA),

the BOP amended the Program Statement outlining the circumstances that it deemed

may justify relief. 17 However, those circumstances were limited to the same bases

identified by the Sentencing Commission – medical, age and family circumstances.

Significantly, despite having been given the authority to do so, the BOP has not identified

what other reasons may support compassionate release.




        15 U.S. Department of Justice, Federal Bureau of Prisons, Program Statement 5050.49 (Aug. 12,
2013), https://www.bop.gov/policy/progstat/5050_049_CN-1.pdf.

        16 Id. at 3-10. Similar to the Section 3553(a) factors, these factors include the nature and

circumstances of the offense, the defendant’s criminal history, comments from victims, unresolved
detainers, supervised release violations, institutional adjustments, disciplinary infractions, the defendant’s
personal history derived from the Pre-Sentence Report, the length of the defendant’s sentence and the
amount of time served, the defendant’s current age, the defendant’s age at the time of the offense and
sentencing, any release plans and whether release minimizes the severity of the offense. Id. at 10.

        17 U.S. Department of Justice, Federal Bureau of Prisons, Program Statement 5050.50 (Jan. 17,
2019), https://www.bop.gov/policy/progstat/5050_050_EN.pdf. These changes include requiring inmates
be informed of the availability and process for sentence reductions, modifications to the definition of
“terminally ill,” requiring notice and assistance for terminally ill inmates, requiring requests for terminally ill
inmates be processed within 14 days, requiring notice and assistance for debilitated offenders and
specifying that inmates may file motions directly in court after exhausting administrative remedies or 30
days from the receipt of the request by the warden. Id. at 3.


                                                        4
             Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 5 of 23




        Until Congress amended the compassionate release statute in the FSA, the BOP

had the exclusive authority to move for a sentence reduction. 18 With that authority came

the sole responsibility for determining what reasons other than medical condition, age,

and family circumstances qualified as extraordinary and compelling. If the BOP did not

consider a defendant’s reason extraordinary and compelling and did not file a motion, the

defendant had no recourse to the courts. 19 Consequently, there was no way to discern

what circumstances, if any, constituted an extraordinary and compelling reason other than

the enumerated ones.

        The process changed when Congress passed the FSA in December 2018.

Congress displaced the BOP as the exclusive gatekeeper of motions for sentence

reductions. Now, a defendant, after exhausting administrative remedies, may move for a

reduction under 18 U.S.C. § 3582(c)(1)(A).

        Congress changed the process in reaction to the BOP’s inconsistent and

infrequent use of the compassionate release mechanism. The BOP had filed few

motions. 20 From 1984 to 2013, the BOP filed only approximately 24 motions annually. 21

From 2013 to 2017, of the 5,400 applications for compassionate release, the BOP

approved only six percent. 22 During that period, 266 people who had requested


        18“How the First Step Act Changed Federal Compassionate Release,” Compassionate Release: A
Project by Brandon Sample, Attorney at Law (2020), https://compassionaterelease.com/first-step-act-
compassionate-release/.

        19   Id.

        20 United States v. Redd, 444 F. Supp. 3d 717, 725 (E.D. Va. 2020) (“The First Step Act was passed

against the backdrop of documented infrequency with which the [BOP] filed motions for a sentence
reduction on behalf of defendants.”).

        21Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.
Sentencing Comm’n (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice).

        22   “How the First Step Act Changed Federal Compassionate Release,” supra note 18.

                                                    5
            Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 6 of 23




compassionate release died while awaiting the BOP’s determination to file motions on

their behalf. 23 The Inspector General’s report finding that the BOP rarely moved for

compassionate release under its own policies led the Sentencing Commission to amend

its policy to encourage the BOP to use the mechanism more frequently. See “§ 1B1.13

(Policy Statement) – Compassionate Release,” U.S. Sentencing Commission (2016),

https://www.ussc.gov/sites/default/files/elearning/2016-guideline-amendments/story_

content/external_files/Comp%20Release.pdf (announcing the broadening of eligibility

criteria for compassionate release to expand the pool of candidates). A defendant himself

may now move for a sentence reduction after exhausting administrative remedies. 18

U.S.C. § 3582(c)(1)(A).

       To exhaust administrative remedies, a defendant must first present his request for

compassionate release to the warden. After 30 days of submitting the request, the

defendant may move for compassionate release in the district court, whether the warden

has denied the request or has not acted. Id.; United States v. Raia, 954 F.3d 594, 595-96

(3d Cir. 2020).

       Babbitt has properly exhausted administrative remedies. He filed a written request

with the warden on May 4, 2020. 24 More than 30 days have passed since the warden

received Babbitt’s request. Therefore, we now consider the motion.

       The threshold issue is whether the COVID-19 pandemic is an extraordinary and

compelling reason for reducing the defendant’s sentence. Neither the Sentencing




       23   Id.
       24   Govt.’s Resp. Ex. A.


                                           6
          Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 7 of 23




Commission nor the BOP has determined that it is. Indeed, they have not identified any

“other reasons” that qualify for a sentence reduction. Thus, the question is whether,

absent such a determination, a court may decide what is an extraordinary and compelling

reason for compassionate release.

        The Sentencing Commission, for lack of a quorum, 25 has not updated Sentencing

Guideline Section 1B1.13, its commentary or application notes. The outdated guideline

does not take into account that the BOP is no longer the gatekeeper to the courts and the

sole determiner of what “other reasons” are extraordinary and compelling. The

Sentencing Commission itself recognizes that its policy statement and commentary are

outdated in light of the FSA’s changes. See “Compassionate Release,” The First Step Act

of 2018: One Year of Implementation, United States Sentencing Commission, at 47

(August 2020), www.ussc.gov/sites/default/files/pdf/research-and-publications/research-

publications/ 2020/20200831_First-Step-Report.pdf. As the Commission acknowledges,

“[t]he statutory changes made by the First Step Act did not make any changes to the

Guidelines Manual, nor did the Act provide emergency amendment authority to the

Commission. Thus, the policy statement at § 1B1.13 does not reflect the First Step Act’s

changes.” Id.

        Not to make these determinations now would frustrate the will of Congress, which

intended that the statute be used more often and on a broader scope. See First Step Act

of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194 (2018), entitled “Increasing the




         25 The Sentencing Commission is currently unable to update Section 1B1.13 or its commentary

because it lacks the necessary quorum. “ESP Insider Express Special Edition: First Step Act,” United States
Sentencing Commission, Office of Education & Sentencing Practice at 5 (February 2019),
https://www.ussc.gov/sites/default/files/pdf/training/newsletters/2019-special_FIRST-STEP-Act.pdf.


                                                    7
             Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 8 of 23




Use and Transparency of Compassionate Release.” 26 Legislative history supports this

conclusion. Senator Cardin explained: “[T]he bill expands compassionate release under

the Second Chance Act and expedites compassionate release applications.” 164 Cong.

Rec. 192, at S7314, 2018 WL 6350790 (Dec. 5, 2018).

        It was not unreasonable for the Sentencing Commission to delegate the authority

to discern what was an other extraordinary and compelling reason to the BOP because it

was the gatekeeper. The Commission had no need to issue a policy statement explicating

other reasons for granting motions because courts had no real role in deciding what was

a qualifying reason.

        Now, the courts have the power to grant motions without the BOP’s moving or

approving them. To permit the BOP to define what reasons qualify for compassionate

release would essentially give it a gatekeeping role, one that Congress took from it.

        Given that the BOP is no longer the gatekeeper, it cannot set the policy for

compassionate release. It makes no sense to have the BOP determine what is an

extraordinary and compelling reason for reduction when it no longer exclusively controls

the process. It cannot make the rules. The outdated Sentencing Commission policy

statement is premised on a process that Congress has replaced. The Commission, for

reasons not of its making, has not issued a new policy statement taking into account the




        26   The title and preamble of an act can provide insight into its meaning. See A. Scalia & B. Garner,
Reading Law: The Interpretation of Legal Texts § 34, at 218 (2012) (Preambles “set forth the assumed facts
and the purposes that the majority of the enacting legislature . . . had in mind, and these can shed light on
the meaning of the operative provisions that follow”); Almendarez-Torres v. United States, 523 U.S. 224,
234 (1998) (quoting Trainmen v. Baltimore & Ohio R. Co., 331 U.S. 519, 528–529 (1947)) (“We also note
that ‘the title of a statute and the heading of a section’ are ‘tools available for the resolution of a doubt’ about
the meaning of a statute.”); I.N.S. v. Nat’l Ctr. for Immigrants’ Rights, Inc., 502 U.S. 183, 189 (1991) (“[T]he
title of a statute or section can aid in resolving an ambiguity in the legislation’s text.”).


                                                         8
            Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 9 of 23




change to the process entrusting the courts with the power to grant sentence reductions

upon a defendant’s motion without the BOP’s input.

       The statute provides that a reduction must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). There is

no longer any policy statement that applies because Congress changed the process,

significantly diminishing the role of the BOP in it. There is no reason for the Sentencing

Commission, when it eventually has a quorum, to delegate authority to the BOP to decide

what “other reasons” qualify as extraordinary and compelling.

       To continue relying on BOP criteria and allowing the BOP to establish the grounds

for a sentence reduction under Section 3582(c)(1)(A) would be inconsistent with the

amended statute. It would allow the BOP to continue exercising a gatekeeping role by

defining or limiting the grounds for compassionate release. Likewise, the Sentencing

Commission’s outdated guideline and commentary is inconsistent with the letter and the

spirit of the current compassionate release statute. 27 On the other hand, a court

determining what constitutes a qualifying extraordinary and compelling reason is not

inconsistent with any policy statement issued by the Sentencing Commission. There is

no applicable policy statement to the contrary. Thus, we conclude that a court has the

authority and responsibility to determine what is an extraordinary and compelling reason

for a sentence reduction under Section 3582(c)(1)(A).

                                             COVID-19

       We now consider whether the COVID-19 pandemic and its impact on the prison

population in a given case may warrant relief under Section 3582(c)(1)(A).


       27  The Guidelines Manual Commentary is authoritative unless it violates a federal statute or is
inconsistent with the guideline. United States v. Stinson, 508 U.S. 36, 38 (1993).

                                                  9
        Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 10 of 23




       A generalized, non-specific threat of harm due to the COVID-19 pandemic alone

is not a sufficient reason to grant compassionate release. As the Third Circuit stated, “the

mere existence of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release.” Raia, 954 F.3d at 597.

See also United States v. Roeder, 807 F. App’x 157, 161 (3d Cir. 2020) (“[T]he existence

of a widespread health risk is not, without more, a sufficient reason for every individual

subject to a properly imposed federal sentence of imprisonment to avoid or substantially

delay reporting for that sentence.”).

       To determine whether extraordinary and compelling reasons exist in an individual

case, we consider the circumstances of the COVID-19 pandemic, the defendant’s health

conditions, the defendant’s age and the risk of contracting COVID-19 at the defendant’s

facility. None of these reasons alone is an extraordinary or compelling reason. Health

complications without the risk of COVID-19 at a particular institution do not warrant

release. Similarly, the fact that a facility may have confirmed cases of COVID-19 does not

justify release if the defendant is not at risk due to age or other medical conditions.

However, a combination of these circumstances may rise to the level of “extraordinary

and compelling.” Hence, each case must be determined by the facts unique to the

defendant.

       1. Background on the COVID-19 pandemic

       The novel coronavirus, or SARS-CoV-2, is a virus that causes COVID-19, a

serious respiratory disease that makes people severely ill, requiring hospitalization and




                                            10
         Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 11 of 23




in some cases leading to death. 28 COVID-19 is estimated to be ten times more lethal than

the seasonal flu, with about 20% of infected patients requiring hospitalization. 29 As of

October 21, 2020, COVID-19 has infected over 40 million people worldwide, resulting in

over 1.1 million deaths. 30 There is currently no cure or vaccine. 31

        COVID-19 is highly infectious and spreads through respiratory droplets produced

from talking, coughing or sneezing. 32 Many infected people are asymptomatic but may

still transmit the virus. 33 In fact, experts believe that asymptomatic people may be one of

the driving forces behind the spread of the outbreak. 34 The only way to slow the spread



        28  See “Q&A on coronaviruses (COVID-19),” World Health Organization (Apr. 17, 2020),
https://www.who.int/emergencies/diseases/novel-coronavirus-2019/question-and-answers-hub/q-a-
detail/q-a-coronaviruses.

          Like COVID-19, Severe Acute Respiratory Syndrome (SARS), first identified in 2003, is caused by
a coronavirus known as SARS-CoV. “COVID-19 vs. SARS: How Do They Differ?,” Healthline (April 29,
2020), https://www.healthline.com/health/coronavirus-vs-sars. Middle East Respiratory Syndrome (MERS),
first identified in 2012, is caused by a coronavirus known as MERS-CoV. Id. SARS and COVID-19 share
many similarities, including their method of transmission, their symptoms, and the dangers they pose to
certain at-risk groups. Id.

        29 Pien Huang, “How The Novel Coronavirus And The Flu Are Alike . . . And Different,” NPR (Mar.
20, 2020), https://www.npr.org/sections/goatsandsoda/2020/03/20/815408287/how-the-novel-coronavirus
and-the-flu-are-alike-and-different; “Similarities and Differences between Flu and COVID-19,” Centers for
Disease Control and Prevention (July 10, 2020), https://www.cdc.gov/flu/symptoms/flu-vs-covid19.htm.

        30   “WHO Coronavirus Disease          (COVID-19)    Dashboard,”   World    Health   Organization,
https://covid19.who.int/ (updated daily).
        31   “Similarities and Differences between Flu and COVID-19,” supra note 29.

        32   Id.

        33“Transmission of SARS-CoV-2: implications for infection prevention precautions,” World Health
Organization (July 9, 2020), https://www.who.int/news-room/commentaries/detail/transmission-of-sars-
cov-2-implications-for-infection-prevention-precautions; Nathan Furukawa, John Brooks and Jeremy Sobel,
“Evidence Supporting Transmission of Severe Acute Respiratory Syndrome Coronavirus 2 While
Presymptomatic or Asymptomatic,” 26.7 EID Journal (July 2020), https://wwwnc.cdc.gov/eid/article/
26/7/20-1595_article.

        34 Seyed Moghadas, Meagan Fitzpatrick, Pratha Sah, Abhishek Pandey, Affan Shoukat, Burton

Singer and Alison Galvani, “The implications of silent transmission for the control of COVID-19 outbreaks,”
PNAS (July 6, 2020), https://www.pnas.org/content/early/2020/07/02/2008373117.


                                                    11
         Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 12 of 23




of COVID-19 is to conduct widespread testing, and enforce wearing face masks in public

settings and other social distancing measures. 35

       The United States is the world leader in COVID-19 diagnoses, with over 8 million

confirmed cases and more than 218,000 deaths. 36 The number of confirmed cases in the

United States continues to rise. 37 Experts believe the reported numbers underrepresent

the outbreak’s true spread, as many areas are not conducting enough testing. 38 The

federal government and every state declared states of emergency, with more than half of

the states and the District of Columbia imposing lockdown restrictions on their residents

at different times and for varying periods of time. 39 The Third Circuit has recognized that

the COVID-19 pandemic “has given rise to exceptional and exigent circumstances that

require the prompt attention of the courts.” Roeder, 807 F. App’x at 161.

       2. Babbitt’s medical conditions

       The U.S. Centers for Disease Control and Prevention have identified a number of

health conditions and complications that place individuals at greater risk of severe illness,




       35    “WHO Coronavirus Disease       (COVID-19)   Dashboard,”   World   Health   Organization,
https://covid19.who.int/ (updated daily).
       36 Donald McNeil, Jr., “The U.S. Now Leads the World in Confirmed Coronavirus Cases,” The New

York Times (Mar. 26, 2020), https://www.nytimes.com/2020/03/26/health/usa-coronavirus-cases.html;
“WHO Coronavirus Disease (COVID-19) Dashboard,” supra note 35.
        37 Alexis C. Madrigal & Robinson Meyer, How the Coronavirus Became an American Catastrophe,

The Atlantic (Mar. 21, 2020), https://www.theatlantic.com/health/archive/2020/03/how-many-americans-
are-sick-lostfebruary/608521/.
       38   Id.

       39 See Rachel Treisman, “Which States Are Reopening? A State-By-State Guide,” NPR (June 29,

2020),         https://www.npr.org/2020/03/12/815200313/what-governors-are-doing-to-tackle-spreading-
coronavirus; “Lockdowns, closures: How is each US state handling coronavirus?” Al Jazeera (Apr. 14,
2020),      https://www.aljazeera.com/news/2020/03/emergencies-closures-states-handling-coronavirus-
200317213356419.html.


                                                 12
         Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 13 of 23




hospitalization and death from COVID-19. Among these risk factors are hypertension,

serious heart conditions such as heart failure, coronary artery disease and

cardiomyopathies, cerebrovascular diseases such as stroke, and chronic bronchitis, 40 all

of which Babbitt has. According to the CDC, “[t]he more underlying medical conditions

someone has, the greater their risk is for severe illness from COVID-19.” 41

       The risk for severe illness or death also increases with age, with adults aged 65 or

older at highest risk. 42 In fact, the CDC reports that eight out of ten COVID-19 related

deaths in the United States have been among adults aged 65 or older. 43 Babbitt is 66

years old, placing him in this highest-risk age bracket.

       3. Risk of COVID-19 infection in prison

       In the United States, roughly 2.1 million adults are incarcerated. 44 The CDC has

recognized the particular vulnerability of incarcerated persons to COVID-19 infection in

its “Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in

Correctional and Detention Facilities.” According to the CDC, correctional and detention

facilities present “unique challenges for control of SARS-CoV-2 transmission among




       40 “Coronavirus Disease 2019 (COVID-19): People of Any Age with Underlying Medical Conditions,”

Center for Disease Control and Prevention (June 25, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html.

       41   Id.

        42 “Coronavirus Disease 2019 (COVID-19): Older Adults,” Center for Disease Control and

Prevention (June 25, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-
adults.html.

       43   Id.

       44 Laura Maruschak and Todd Minton, “Correctional Populations in the United States, 2017-2018,”
Office of Justice Programs: Bureau of Justice Statistics at 1-2 (August 2020),
https://www.bjs.gov/content/pub/pdf/cpus1718.pdf.


                                                 13
         Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 14 of 23




[inmates], staff, and visitors.” 45 Incarcerated people live, work, eat, study and participate

in activities in congregate environments, with few options for social distancing due to

crowded conditions. 46 Daily staff movements, transfers of people between facilities and

systems, and visits from outsiders such as family or legal representatives create many

opportunities to introduce COVID-19 to a facility. 47 The high turnover rate at correctional

and detention facilities, as well as residents often coming from a variety of geographic

locations, adds to the risk. 48 See also Raia, 954 F.3d at 596 (noting that COVID-19 is “a

highly contagious respiratory virus which . . . exposes unique risks in population-dense

prison facilities”) (citations omitted).

       These risks are real. As of June 16, the five largest known clusters of COVID-19

in the United States grew inside correctional facilities. 49 In May, the number of confirmed

cases among prisoners doubled and deaths increased by 73 percent. 50 One in seven

tests conducted on prisoners was positive. 51 The majority of infected people in prison are

asymptomatic, but can still transmit the virus to more vulnerable people. 52 Since the


         45 “Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and

Detention Facilities,” Centers for Disease Control and Prevention (July 14, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-
detention.html.

       46   Id.

       47   Id.

       48   Id.

       49   Timothy Williams, et al., Coronavirus Cases Rise Sharply in Prisons Even as They Plateau
Nationwide (June 16, 2020), https://www.nytimes.com/2020/06/16/us/coronavirusinmates-prisons-
jails.html.

       50   Id.

       51   Id.

       52   Id.


                                                 14
         Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 15 of 23




outbreak began, 127 people in federal custody and 2 BOP staff members have died from

COVID-19. 53 Over 16,500 prisoners and 2,000 staff have tested positive. 54 There are

confirmed active cases at 120 BOP facilities. 55 It is reported that incarcerated persons

are being infected at a rate more than 6.5 times higher than in the United States. 56 To

address the rapid spread of COVID-19 in federal prisons, Congress passed the CARES

Act authorizing the Attorney General to expand the use of home confinement to protect

vulnerable prisoners from COVID-19 infection. 57 Despite this legislative expansion, the

BOP has transferred less than 5 percent of the individuals in its custody to home

confinement. 58

        Babbitt is incarcerated at FCI Elkton, a facility with a significant COVID-19

outbreak. There have been 922 reported cases of COVID-19 among inmates at FCI

Elkton, and 54 among staff. 59 Nine inmates have died. 60 FCI Elkton is a low-security

prison with open, dormitory-style housing. 61 Cubicles measure about 80 square feet, with


        53   Bureau of Prisons, “COVID-19 Coronavirus” (updated daily), https://bit.ly/2SOsQpe.

        54   Id.

        55   Id.

        56  “Defender Community Urges Legislative Action to Address COVID-19 Humanitarian Crisis in
Federal Prisons,” Federal Defender Services Office, Training Division (May 11, 2020) https://www.fd.org/
news/defender-community-urges-legislative-action-address-covid-19-humanitarian-crisis-federal; “BOP-
Reported Positive Tests for COVID-19 Nationwide,” Federal Defenders of New York (2020),
https://federaldefendersny.org/assets/uploads/BOP_Numbers.4.20.pdf.

        57Coronavirus Aid, Relief, and Economic Security Act, H.R. 748 § 6002 at Div. B, Tit. II, Sec.
12003(b)(2)(2020) (“CARES Act”).
        58   See “COVID-19 Coronavirus,” supra note 53.

        59   Id.

        60   Id.

        61   Keri Blakinger and Keegan Hamilton, “‘I Begged Them to Let Me Die’: How Federal Prisons
Became        Coronavirus     Death    Traps,”    The    Marshall   Project   (June    18,    2020),

                                                     15
         Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 16 of 23




low walls, no door and only room for one person to stand up at a time. 62 The inmates are

responsible for cleaning and sanitation. 63 These conditions make it an “excellent

incubator[ ] for COVID-19.” 64

       Several courts have recognized the heightened risk of COVID-19 infection in

prison, particularly at FCI Elkton. Judge Brody noted that the first cases of COVID-19

appeared at FCI Elkton after the BOP assured that it was taking aggressive action to

contain the disease. United States v. Rodriguez, 451 F. Supp. 3d 392, 404 (E.D. Pa.

2020). Judge Padova concluded that the BOP “has failed to contain the spread of the

COVID-19 virus at FCI Elkton.” United States v. Polley, No. 18-196, 2020 WL 3574373,

at *2 (E.D. Pa. June 30, 2020).

       In June, Senator Sherrod Brown and Representatives Marcy Kaptur, Marcia Fudge

and Tim Ryan expressed concern over the conditions at FCI Elkton and the prison’s

efforts to address its outbreak, including the crowded conditions that prevent meaningful

social distancing. 65 In their letter to the BOP Director, they claimed the BOP has “failed

to take steps to protect inmates and staff” and was “slow to institute the necessary reforms

to protect individuals.” 66 They were also disturbed by the BOP’s status reports, which



https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-
coronavirus-death-traps.

       62   Id.

       63 See Inmate Information Handbook, Federal Bureau of Prisons FCI Elkton, Ohio at 9, Bureau of
Prisons (2012), https://www.bop.gov/locations/institutions/elk/ELK_aohandbook.pdf.
       64   Blakinger and Hamilton, supra note 61.

        65 “Brown, Kaptur Demand Answers on Spread of Covid-19 at Elkton Prison Facility, Urge Bureau

of Prisons to Do More to Stop Spread of Virus, Protect Everyone There,” Sherrod Brown, Senator for Ohio
(June 8, 2020), https://www.brown.senate.gov/newsroom/press/release/brown-kaptur-spread-covid-19-
elkton-prison-facility.

       66   Id.

                                                     16
          Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 17 of 23




revealed a “lack of testing” and a “poor understanding of the size and scope of the

vulnerable population at the facility.” 67

        The fact that Babbitt has already contracted COVID-19 at FCI Elkton and the

treatment he received for his illness reveals the prison’s failed efforts to protect its

residents from the virus. Babbitt exhibited clear symptoms of COVID-19 on April 2, 2020.

The notes in his medical records state “[s]uspect for COVID-19 Coronavirus like illness.” 68

Despite his obvious condition, he was released from isolation on April 10, 2020 without a

COVID-19 test. He was placed back in isolation a month later. When he was finally tested,

the results were positive. Rather than testing him immediately and quarantining him for a

longer period of time after his symptoms abated, the medical staff allowed him to return

to the prison’s general population, where he may have unknowingly infected countless

others.

        Although it appears that Babbitt has recovered, he is still at risk for re-infection.

According to the World Health Organization, “[t]here is currently no evidence that people

who have recovered from COVID-19 and have antibodies are protected from a second

infection.” 69 A study in Spain revealed that only five percent of the more than 60,000




        67   Id.

        68   Health Services Record at Babbitt_00050.

        69 “‘Immunity passports’ in the context of COVID-19,” World Health Organization (Apr. 24, 2020)
https://www.who.int/news-room/commentaries/detail/immunity-passports-in-the-context-of-covid-19. See
also Patrick Henry, “WHO: ‘No Evidence’ That COVID-19 Antibodies Protect From Potential Re-infection,”
TIME (Apr. 25, 2020), https://time.com/5827450/who-coronavirus-antibodies-reinfection/; Robert Kirkcaldy,
Brian King, and John Brooks, “COVID-19 and Postinfection Immunity: Limited Evidence, Many Remaining
Questions,” JAMA (May 11, 2020), https://jamanetwork.com/journals/jama/fullarticle/2766097 (“[W]hether
immunity occurs among individuals after they have recovered from COVID-19 is uncertain. Many human
infections with other viral pathogens, such as influenza virus, do not produce a durable immune response.”).


                                                    17
         Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 18 of 23




people tested had antibodies, despite COVID-19’s prevalence in the country. 70 Several

countries, including Hong Kong, Belgium, the Netherlands and the United States, have

confirmed cases of re-infection. 71 In some cases, the second infection was more serious

than the first. 72 Babbitt’s age, underlying medical conditions, his COVID-19 morbidity and

his weakened state from his prior infection combined with the dangerous conditions at

FCI Elkton mean that a second infection could be fatal.

       We find that the combination of these unique circumstances rises to the level of

“extraordinary and compelling.” Babbitt suffers from a number of serious medical

conditions associated with increased risk for COVID-19. His age places him in the

highest-risk category for serious illness or death from COVID-19. He is housed at a facility

where almost 1,000 inmates have contracted the virus, including himself. He is at

continual risk for re-infection due to FCI Elkton’s living conditions, which could prove fatal.

As Judge Brody astutely noted, for defendants like Babbitt facing certain health risks,

“nothing could be more extraordinary and compelling than this pandemic.” Rodriguez, 451

F. Supp. 3d at 394.




        70 Edmund DeMarche, “Herd immunity may not be achievable in fight against coronavirus,” Fox

News (July 7, 2020), https://www.foxnews.com/health/herd-immunity-may-not-be-achievable-in-fight-
against-coronavirus. According to a professor of immunology at Imperial College London, COVID-19 is “a
very deceitful virus” and “immunity to it is very confusing and often short-lived.” Id.

       71    Andrew Joseph, “Scientists are reporting several cases of Covid-19 reinfection – but the
implications are complicated,” State News (Aug. 28, 2020), https://www.statnews.com/2020/08/28/covid-
19-reinfection-implications/.
       72  Id. See also Brenda Goodman, MA, “Dutch Woman First to Die After COVID-19 Reinfection,”
WebMD (Oct. 14, 2020), https://www.webmd.com/lung/news/20201014/dutch-woman-first-to-die-after-
covid-19-infection.

                                                 18
        Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 19 of 23




                                   Danger to the Community

       Not every defendant who presents a qualifying extraordinary and compelling

reason is entitled to relief under Section 3582(c)(1)(A). The Section 3553(a) factors may

militate against a sentence reduction. Likewise, a Section 3142(g) finding that the

defendant may present “a danger to any other person or to the community” precludes a

sentence reduction. U.S.S.G. § 1B1.13(2).

       Before granting a motion for compassionate release based on an extraordinary

and compelling reason, a court must find that the defendant “is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. §

1B1.13(2). The applicable Section 3142(g) factors include “the nature and circumstances

of the offense charged,” “the history and characteristics of the person,” including “the

person’s character, physical and mental condition, family ties, . . . community ties, past

conduct, history relating to drug or alcohol abuse, [and] criminal history,” and “the nature

and seriousness of the danger to any person or the community that would be posed by

the person’s release.” 18 U.S.C. § 3142(g).

       The government argues that Babbitt’s positive COVID-19 diagnosis renders him a

danger to the community. 73 It contends that Babbitt must be kept incarcerated to protect

the public health and prevent the spread of the disease. 74 The government also argues

that Babbitt poses a danger to the community because his offenses can be committed at

home, requiring only an internet connection. 75 It states that the frequent home visits and



       73   Govt.’s Resp. at 11.

       74   Id.

       75   Id. 19-20.


                                             19
        Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 20 of 23




lengthy period of supervision necessary to ensure Babbitt does not commit additional

crimes would in turn increase the risk of spreading COVID-19. 76 It claims that the

resources Babbitt needs to reduce the likelihood of re-offense, including individual and

group therapy, community-based mental health services, supervision of his internet

access, education, volunteer work and adult-focused hobbies are unavailable under

current state and local social distancing orders. 77 According to the government, the

challenging and isolating circumstances of home confinement increase Babbitt’s risk of

re-offense. 78

       We find that Babbitt does not present a danger to others or the community. He has

always admitted his guilt and acknowledged the seriousness of his offenses. He has no

prior criminal history. He is not violent. He readily admitted his conduct, spoke freely to

law enforcement, cooperated in their investigation and turned himself in on his arrest

warrant. He has had no infractions or other disciplinary issues while in prison.

       Babbitt committed these offenses during a dark period of his life shortly after his

daughter committed suicide, he suffered several serious physical ailments, including

heart surgery and a stroke, and he fell into a deep depression. He sought professional

counseling, completing eight therapy sessions and attending regular sexaholics

anonymous group meetings before his incarceration. In her psychosexual evaluation, Dr.

Catherine Surbeck concluded that Babbitt was at a low risk for sexual re-offense. 79



       76   Id. at 20.

       77   Id. at 20-21.

       78   Id. at 21.

       79   Def.’s Sent. Memo. Ex. D at 13 (ECF No. 25).


                                                   20
         Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 21 of 23




Through therapy, he gained an understanding of why he became addicted to

pornography, including child pornography, and made significant progress towards

rehabilitation. 80 He has a stable and supportive family life. 81 Upon his release, he will live

with his wife of 22 years and adult step-daughter, who have remained supportive during

his incarceration and who will take care of him. 82

        Babbitt’s COVID-19 diagnosis in May does not make him a danger to the

community today. He can be ordered to quarantine in his home upon his release and his

future travel outside the home can be restricted.

                                         Section 3553(a) Factors

        Section 3582(c)(1)(A) requires a court to consider whether a sentence reduction is

warranted under the factors detailed in 18 U.S.C. § 3553(a) before granting a sentence

reduction. Section 3553(a) instructs district courts to “impose a sentence ‘sufficient, but

not greater than necessary’ to accomplish the goals of sentencing.” Kimbrough v. United

States, 552 U.S. 85, 101 (2007) (quoting 18 U.S.C. § 3553(a)). Similar to the Section

3142(g) factors, the applicable Section 3553(a) factors include: (1) the nature and

circumstances of the offense and the defendant’s history and characteristics; (2) the need

for the sentence to reflect the seriousness of the offense, promote respect for the law,

provide punishment, deter criminal conduct and protect the public from further crimes by

the defendant; (3) the kinds of sentences and sentencing ranges available; and (4) the




         80 Def.’s Sent. Memo. at 4, Ex. B, Ex. D at 14; Def.’s Reply in Supp. of Em. App. for Mod. of Sent.

at 6-7 (ECF No. 35)

        81   Def.’s Sent. Memo. at 2, Ex. A.
        82   Def.’s Reply at 6.


                                                    21
         Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 22 of 23




need to avoid unwarranted sentence disparities among defendants committing similar

offenses. 18 U.S.C. § 3553(a). 83

        The government cites the seriousness of Babbitt’s offenses, as well as the

continuing harm to the victims of child sexual abuse and exploitation, as factors weighing

against compassionate release. 84 It points to statements opposing compassionate

release from the victims and families of victims who were depicted in the material Babbitt

viewed and possessed. 85 The government reiterates the heightened risk of Babbitt

recidivating while on home confinement given the nature of his offenses and the

challenging circumstances posed by the pandemic. 86 It argues that releasing Babbitt

when he has only served one-third of his sentence does not reflect the seriousness of his

offenses, promote respect for the law or provide just punishment for his conduct. 87

        Babbitt has already served 25 months. He will serve six years of supervised

release under stringent conditions. As a convicted felon, he will face numerous collateral

consequences in his life after incarceration. 88 Thus, a reduced prison sentence will

provide punishment and deter future criminal conduct, and will not diminish the

seriousness of his offense and respect for the law.


        83Because Section 3553(a) establishes factors for courts to consider when initially imposing a
sentence, not every factor listed applies to the compassionate release context. Rodriguez, 451 F. Supp. 3d
at 406.

        84   Govt.’s Resp. at 16-19.

        85   Govt.’s Supp. Resp. at 1-2, Ex. A-C.

        86   Govt.’s Resp. at 20-21.

        87   Id. at 21.

         88  Collateral Consequences of Conviction Project, American Bar Association,
https://www.americanbar.org/groups/criminal_justice/niccc/ (cataloging “over 45,000 federal and state
statutes and regulations that impose collateral consequences on persons convicted of crimes”).


                                                    22
         Case 2:18-cr-00384-TJS Document 43 Filed 10/21/20 Page 23 of 23




        Babbitt has a stable home life, has no prior criminal history, is committed to his

rehabilitation and is unlikely to recidivate. He has expressed interest in continuing

psychological counseling. 89 He has no history of substance abuse. Upon release, he will

live with his wife and 37 year-old step-daughter.

        Babbitt is 66 years old with several comorbidities associated with increased risk

from COVID-19. His continued incarceration not only puts him at grave risk, but may also

interfere with his ability to receive necessary medical care should he become sick again.

18 U.S.C. § 3553(a)(2)(D). 90 These factors weigh in favor of a sentence reduction.

                                                Conclusion

        We find that the combination of the COVID-19 pandemic, Babbitt’s compromised

health and the risk of COVID-19 re-infection at FCI Elkton constitute extraordinary and

compelling reasons to grant a sentence reduction. Babbitt’s age and health place him at

grave risk of severe illness or death if he continues to serve his sentence. He is not a

danger to the community, and the Section 3553(a) factors support compassionate

release. Therefore, we shall grant his motion for a sentence reduction.




        89   Def.’s Sent. Memo. at 4; Def.’s Reply at 6-7.

          90 See also Joseph Neff and Beth Schwartzapfel, “Infected, Incarcerated – and Coming to an ICU

Near You?,” The Marshall Project (April 16, 2020) https://www.themarshallproject.org/2020/04/16/infected-
incarcerated-and-coming-to-an-icu-near-you (“Federal prisons with many coronavirus cases have been
sending the sick to regular hospitals in nearby cities. Joseph Mayle, the staff-union representative at the
facility in Elkton, Ohio, south of Youngstown, said Tuesday that 34 prisoners have been sent to local
hospitals. Half are on ventilators.”).

                                                      23
